Citation Nr: 1243480	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  00-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the Veteran's service connected left knee disability. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service connected left knee disability. 

3.  Entitlement to service connection for a cardiovascular disorder (other than as secondary to a service connected psychiatric disability). 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of motion, for the period from June 10, 1999 through April 17, 2003. 

7.  Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the left knee with limitation of motion, effective April 18, 2003. 

8.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2009 and March 2011 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left hip disability, right knee disability, and cardiovascular disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

3.  From June 10, 1999 through April 17, 2003, the Veteran's degenerative joint disease of the left knee with limitation of motion was not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; or malunion of the tibia and fibula resulting in a moderate knee or ankle disability.

4.  Effective April 18, 2003, the Veteran's degenerative joint disease of the left knee with limitation of motion is not manifested by leg extension limited to 45 degrees or ankylosis of the knee in flexion between 20 degrees and 45 degrees.

5.  The Veteran's chondromalacia of the left knee with instability is manifested by recurrent lateral instability that is no more than slight.

6.  The Veteran's radiculopathy of the left lower extremity is not manifested by incomplete paralysis of the sciatic nerve that is severe, with marked atrophy.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  From June 10, 1999 through April 17, 2003, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service connected degenerative joint disease of the left knee with limitation of motion had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5010-5262 (2012).

4.  Effective April 18, 2003, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service connected degenerative joint disease of the left knee with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5010-5262 (2012).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service connected chondromalacia of the left knee with instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5257 (2012).

6.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2002, February 2006, and May 2006. 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal of the Veteran's left knee claim involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claims provided the Veteran with adequate VCAA notice in April 2002 prior to the April 2003 adjudication of the claims which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The May 2006 notification letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in September 2002, February 2003, November 2004, June 2005, September 2007, and November 2007; obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss and tinnitus
In the Veteran's November 2005 claim, he contended that he suffers from hearing loss due to the noise of guns.  

The service treatment records fail to reflect any findings attributed to either hearing loss or tinnitus.  Moreover, the post service treatment records fail to reflect any findings attributed to hearing loss or tinnitus within one year of service.  Consequently, entitlement to service connection on a presumptive basis is not warranted.  

A January 2001 VA outpatient treatment report reflects that the Veteran was seen for the purpose of checking on the progression of his hearing loss.  The Veteran reported no noticeable changes.  The examiner noted that the Veteran was issued hearing aids in September 1998.  

The Veteran underwent a VA audiologic examination in November 2007.  The examiner reviewed the claims file in conjunction with the examination.  However, the claims file did not include the Veteran's service treatment records.  The Veteran's chief complaint was an inability to hear what people are saying if there is background noise.  He reported a head injury prior to high school, as well as exposure to loud noises prior to service while driving a wheat truck without hearing protection.  He also reported post service occupational noise exposure (working in oil fields and construction) and recreational noise exposure (in the form of small arms fire).  He did not use hearing protection during any of these exposures to loud noise.  He reported exposure to loud noise during service in the form of weapons, grenades, and machine guns.  Finally, he reported a constant ringing in both ears which has persisted since 1968.  

Following an audiologic examination, the Veteran was diagnosed with bilateral hearing loss.  In the right ear, the hearing loss was described as moderate to moderately severe from 1000 Hz to 2000 Hz, and severe to profound in the high frequencies.  In the left ear, the hearing loss was described as mild to moderate through 1000 Hz, moderately severe to severe from 2000 Hz to 4000 Hz, and profound in the high frequencies. 

The examiner stated that without access to the service treatment records, she could not render an opinion regarding the etiology of the hearing loss without resorting to speculation.  However, she did point out that a March 1995 Audiology Case History reflects that the Veteran complained of ringing in his ears and hearing loss that occurred when he was hit in the head with a pipe approximately 10 years prior to 1995.  The examiner noted that this would place the onset of the hearing loss and tinnitus at approximately 1985, which is well after the Veteran's discharge from service.  She commented that this would make it not likely that the tinnitus and possibly the hearing loss are related to service.     

The lack of any post-service medical records until 1985 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board recognizes that at the Veteran's November 2007 VA examination, he reported that he has suffered from tinnitus since 1968.  However, the Board finds the report to be not credible.  As noted, there is no medical evidence of it for many years after 1968.  Moreover, the Veteran filed service connection claims in January 1969 (for a heart condition) and January 1973 (for a nervous disorder).  If the Veteran was suffering from tinnitus at the time he made those claims, it is reasonable to expect that he would have included a claim for service connection for tinnitus at that time.  Instead, the Veteran first filed a claim for hearing loss in October 1986.  This is consistent with the November 2007 examiner's assessment that the onset of the hearing loss and tinnitus occurred in approximately 1985.  

With no medical findings of hearing loss or tinnitus in the service treatment records or for years after service, and with no competent medical opinion linking his current hearing loss or tinnitus to service, the Board finds that the preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service connected degenerative joint disease of the left knee with limitation of motion has been rated by the RO under the provisions of Diagnostic Codes 5010-5260.  

Under Diagnostic Code 5010, pertaining to traumatic arthritis, the Veteran's left knee disability is to be rated as degenerative arthritis under Diagnostic Code 5003. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis or osteoarthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application, nonetheless, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  

The Board notes that normal range of motion of a knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. §4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

In addition, the Board notes ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board notes at the outset that the Veteran is receiving a 10 percent rating under Diagnostic Code 5257.

Left knee (June 10, 1999 - April 17, 2003)
The Veteran underwent a VA examination in September 2002.  The examiner noted that the Veteran has had three arthroscopic surgeries on his knee, the most recent surgery occurring approximately one year earlier.  The Board notes that the Veteran is already in receipt of a 100 percent disability rating from December 1, 2000 through March 31, 2001 based pursuant to 38 C.F.R. § 4.30.  The Veteran reported that the left knee becomes painful if he walks 1/2 mile.  The severity of the pain starts at 4 (on a 1-10 scale) but elevates to a 10 by the end of the 1/2 mile walk.  He denied any history of instability or effusion.  Upon examination, the Veteran achieved range of motion of the left knee from 0-135 degrees (compared to 0-140 degrees in the right knee).  Based on the circumference measurements of each thigh, the examiner felt that there was no left knee atrophy.  There was no effusion or evidence of inflammation.  The collateral structures were stable and slight flexion.  Lachmann's test was negative; there was a slightly positive drawer's sign.  The cruciate ligament showed some laxity, but this was present bilaterally.  X-rays were normal.  

The Veteran underwent another VA examination in February 2003.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran did not appear to be in any acute distress.  He walked down the hall with an antalgic gait to the left.  He did not use any assistive devices, and he was able to ascend to the examining table without assistance.  He had full range of motion from 0-130 degrees; but he had significant patellar crepitus on the left greater than the right.  He had exquisite medial joint line tenderness with increased severity in the posterior aspect of the knee in the medial compartment.  He had lateral patellar facet tenderness with palpation; but had no subluxation, and he was not tight in his lateral retinaculum of the patella.  He had no pathologic reflexes.  Distal pulses were intact and Babinskis were down going bilaterally.  He had no instability to varus and valgus stress, but his Lachmann's on the left was 1+ to 2 with a soft endpoint suggestive of attenuation of the anterior cruciate ligament.  X-rays revealed patellofemoral arthritis and some subluxation laterally of the patella.  They also showed mild medial joint space narrowing and a kissing lesion of the tibia on the femur on the left.  The examiner was of the impression that the Veteran had a posterior horn medial meniscal tear, though this could not be verified.  The examiner also believed the anterior cruciate ligament to be intact, but attenuated.  

In order to warrant a rating in excess of 10 percent, the Veteran's knee disability must be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260); leg extension limited to 15 degrees (Diagnostic Code 5261); ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees (Diagnostic Code 5256); or malunion of the tibia and fibula resulting in a moderate knee or ankle disability (Diagnostic Code 5262).

In this case, both applicable VA examinations reflect that the Veteran achieved flexion to 130-135 degrees.  Likewise, the Veteran achieved full extension of the left knee at both VA examinations.  There was no evidence of ankylosis or malunion of the tibia and fibula.  The Board recognizes that neither VA examiner referenced the DeLuca criteria.  However, there is no medical evidence to show that there is any additional loss of motion of the left knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  Consequently, the Board finds that a preponderance of the evidence weighs against the claim for a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of motion, for the period from June 10, 1999 to April 17, 2003 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Left knee (Effective April 18, 2003)
The Veteran underwent a VA examination in November 2004.  There was no abnormality noted during inspection.  The Veteran achieved range of motion from 0-140 degrees.  There was no instability of the ligaments.  There was no evidence of effusion.  There was no popping, grating, clicking, or any abnormal noise noted with flexion and extension.  There did not appear to be any pain.  X-rays showed the osseous articular surfaces to be intact.  There was slight narrowing of the joint space.  There was no evidence of fracture, dislocation, or erosive changes.  The examiner noted that it appeared that the Veteran was scheduled to undergo a total knee replacement; but it was canceled when he was told that he did not need the procedure.  The November 2004 examiner concurred that based on these findings, the Veteran was not a candidate for total knee replacement.  The examiner noted that the Veteran had very little abnormality either clinically or radiographically.  

The Veteran underwent another VA examination in June 2005.  He stated that the pain in his knee has gotten worse since the November 2004 examination.  He walked with a cane favoring his left knee.  He reported that he has undergone arthroscopic surgery four times, and that the most recent surgery occurred approximately 1 1/2 years ago.  He acknowledged that another surgery was planned; but that it was canceled.  He reported that he now experiences pain constantly, and does not really experience flare-ups.  He reported that he was unemployed, and that his activities of daily living are affected in that he cannot walk very far, fish, or ride a bicycle.  He reported that he is unable to squat, run, or bend; and that he has a lot of trouble going down stairs.  

Upon examination, the Veteran could extend the knee to 0 degrees and flex to 120 degrees.  The joint was painful on motion.  The examiner did not find any evidence of instability.  He was tender to palpation along the lateral and upper portion of the patella.  He also had crepitus in the knee.  There was no effusion.  There was no increase in loss of motion after repetition due to pain, fatigue, or weakness.  X-rays revealed normal findings.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee.    

The Veteran underwent another VA examination in September 2007.  The Veteran reported that the knee gives out him, causing him to fall with activities such as standing or walking (especially if he is carrying weight, or if he twists his back).  He stated that for four years, he has been unable to hunt or fish due to pain in his knee and back. He stated that he can walk fewer than 100 yards due to pain in his back and knee.  The examiner noted that X-rays in January 2007 revealed degenerative changes with mild patellar spurring and narrowing of the medial compartment.

Upon examination, the Veteran walked slowly and got out of his chair slowly (due to back pain that did not radiate into his leg at the time).  Examination of the left knee revealed it to be normal.  He was able to flex it to 140 degrees and extend it to 0 degrees.  He did not complain of pain in the knee with these motions; but straight leg raising was positive at 20 degrees on the left and 45 degrees on the right.  There was no additional limitation of motion following repetitive use.  The examiner was unable to demonstrate any instability of the knee.  Deep tendon reflexes were 1+ and equal at all locations.  He had decreased pinprick perception in all stocking distribution of the left leg starting about an inch below the knee.  There was no atrophy.  He could not heel or toe walk due to back pain and lack of balance.  

The Board notes that in order to be a rating in excess of 40 percent, the Veteran's left knee disability would have to manifested by leg extension limited to 45 degrees (Diagnostic Code 5261); or ankylosis if the knee is in flexion between 20 degrees and 45 degrees (Diagnostic Code 5256).  No rating in excess of 40 percent is available under Diagnostic Codes 5258, 5260, 5262.

The Board notes that at no point has the Veteran's range of motion been so limited.  At his three VA examinations, his range of motion was full and the knee was normal upon inspection.  The Board finds that the preponderance of the evidence weighs against a finding in excess of 40 percent under Diagnostic Codes 5010-5262.

Likewise, the Board notes that in order to warrant a rating in excess of 10 percent for subluxation or lateral instability under Diagnostic Code 5257, the Veteran's disability must be manifested by moderate recurrent subluxation or lateral instability.  Inasmuch as all three VA examiners found no instability of the left knee, the Board finds that (even considering the credible lay evidence of the Veteran) the Veteran's left knee instability can be deemed no more than slight.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for the Veteran's degenerative joint disease of the left knee with limitation of motion must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Likewise, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for the Veteran's chondromalacia of the left knee with instability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board notes that in light of the VA examination reports that showed minimal orthopedic manifestations of left knee degenerative joint disease, the RO issued a March 2008 rating decision in which it reduced the Veteran's rating from 40 percent to 10 percent effective August 8, 2007.  The reduced rating did not result in a reduction or discontinuance of compensation payments.  Consequently, the reduction did not need to be preceded by a rating proposing the reduction.  38 C.F.R. § 3.105(e).  The reason that the reduced rating did not result in a reduction in compensation payments is because the RO (in the same March 2008 rating decision) granted service connection for radiculopathy of the left lower extremity and assigned a 40 percent rating effective August 8, 2007.  The RO also granted the Veteran a total disability rating based on individual unemployability (TDIU) effective August 8, 2007.  The 40 percent rating was based on Diagnostic Code 8520 in which a 40 percent rating is warranted for incomplete paralysis of the sciatic nerve that is moderately severe.  The Board notes that a rating in excess of 40 percent is not warranted unless the Veteran's radiculopathy is manifested by severe paralysis of the sciatic nerve that is severe, with marked atrophy.

The Board notes that none of the three VA examinations, nor any of the post service treatment records show incomplete paralysis of the sciatic nerve that is severe, with marked atrophy.  To the contrary, the September 2007 VA examiner specifically stated that there was no atrophy of the left knee.  Consequently, a rating in excess of 40 percent is not warranted under Diagnostic Code 8520.
  
The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 and 40 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  

Entitlement to ratings in excess of 10 percent for degenerative joint disease of the left knee with limitation of motion from June 10, 1999 to April 17, 2003, and in excess of 40 percent for degenerative joint disease of the left knee with limitation of motion or radiculopathy of the left lower extremity effective April 18, 2003 is not warranted. 

Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee with instability is not warranted.  To this extent, the appeal is denied.



REMAND

Left hip and right knee
The Veteran claims that he suffers from disabilities to his left hip and his right knee as secondary to his service connected degenerative joint disease of the left knee.  Specifically, he argues that the disabled left knee has resulted in additional wear and tear to his left hip and right knee, which have had to bear more of his weight.  The RO properly scheduled the Veteran for a VA examination that took place in November 2007.  The examiner opined that it was less likely than not that the Veteran's suffering in his right knee and left hip is related to his left knee disability.  However, he then opined that the right knee and left hip pain are related "to normal aging processes in a radicular fashion on the left side from his lumbar spondylosis."  Consequently, it appears that the examiner is attributing left hip and right knee pain, at least in part, to the Veteran's service connected chronic lumbar strain with spondylosis.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board finds that rather than denying the claims as not secondary to a service connected left knee disability only to refer back a new claim of entitlement to service connection as secondary to service connected chronic lumbar strain with spondylosis, the Board should instead remand the claims for clarification.  The RO should request an addendum from the November 2007 examiner so that he can opine whether it is at least as likely as not that the Veteran's left hip and/or right knee disabilities were caused or aggravated by any service connected disability (to include degenerative arthritis of the left knee, chronic lumbar strain with spondylosis, and radiculopathy of the left lower extremity).  

If, and only if, the November 2007 examiner is unavailable, the RO should schedule the Veteran for an in-person VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's left hip and right knee disabilities.  

Cardiovascular
The Board notes that it issued an April 2006 Decision in which it denied service connection for a cardiovascular disability as secondary to a psychiatric disability.  Consequently, the current discussion focuses solely on whether service connection is warranted on a direct basis.

In its April 2006 Remand, the Board noted that it denied the Veteran's claim for service connection for a heart condition in 1971.  However, since the Veteran did not carry diagnoses of coronary artery disease or hypertension at that time, the Board found that the current claim is best viewed as a new claim.  The Board then noted that the Veteran's pre-induction examination yielded normal findings; but that the service treatment records reflect significant cardiovascular evaluation which led to the Veteran's discharge from service.  The service treatment records reflect that the Veteran had a heart murmur for many years.     

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, no preexisting disability was noted on the Veteran's pre-induction examination.  Consequently, the Veteran is presumed to have been in sound condition upon entering service.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  To that end, the Board remanded the claim so that the Veteran could undergo a VA examination; and so that the Board could obtain a competent nexus opinion.  The examiner was to provide answers to several questions "with regard to each diagnosed cardiovascular disorder" [Emphasis added].  The Veteran underwent a VA examination in January 2007.  In the examination report's narrative history, the examiner noted that the Veteran was discharged from service with rheumatic heart disease.  He also stated that subsequent records reflect that the Veteran had a slight gradient across the aortic valve; and that on one occasion, he was diagnosed with hypertrophic subaortic stenosis.  He also noted that in subsequent years, the Veteran had chest pain and was diagnosed with arteriosclerotic heart disease.  Finally, he noted that the Veteran was hospitalized as recently as December 2006 (one month before the VA examination) with an episode of chest pain.  

Despite all of the diagnoses noted by the examiner in the narrative history, the January 2007 examiner found the Veteran to be asymptomatic.  He diagnosed the Veteran with only mitral valve prolapse, which he noted is generally considered a nonsignificant incidental finding.  The examiner then addressed the Board's questions only with regard to the diagnosis of mitral valve prolapse.  

Though the Veteran may have been asymptomatic at the time of the examination, the post service treatment records reflect treatment for numerous heart-related disabilities.  In addition to the diagnoses already listed above, treatment reports from Dardanelle Hospital also reflect treatment for supraventricular tachycardia; and VA outpatient treatment reports reflect a history of coronary artery disease. 

The Board finds that the claim must be remanded for another in-person examination for the purpose of determining the nature, etiology, and severity of the Veteran's heart related disability or disabilities.  The Board recognizes (as the January 2007 examiner noted) that mitral valve prolapse pre-existed service and is often a nonsignificant finding.  Though that specific disability may not have been aggravated by service, or may even be symptomatic at present, the Board notes that a discussion solely of the mitral valve prolapse is insufficient to address the Veteran's claim.  

The examiner must opine whether there is clear and unmistakable evidence that each disability was both preexisting and not aggravated by service.  A lack of aggravation can be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Any opinions expressed should include a discussion of the Veteran's numerous diagnoses (rheumatic heart disease, hypertrophic subaortic stenosis, arteriosclerotic heart disease, coronary artery disease, supraventricular tachycardia, and any heart related disability manifested by chest pain) and whether they represent chronic disabilities from which the Veteran suffers (even if he is asymptomatic at the time of the examination).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder.

2.  The RO should request an addendum opinion from the November 2007 examiner that examined the Veteran's left hip and right knee.  The examiner should be asked to opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip disability was caused, or aggravated by, his service connected disabilities (to include degenerative arthritis of the left knee, chronic lumbar strain with spondylosis, and radiculopathy of the left lower extremity), and

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused, or aggravated by, his service connected disabilities (to include degenerative arthritis of the left knee, chronic lumbar strain with spondylosis, and radiculopathy of the left lower extremity).

The examiner should note that even if the left hip and right knee disabilities are in part caused by the natural aging process, this does not preclude a finding that they are aggravated by the Veteran's service connected disabilities.  

3.  If, and only if, the November 2007 examiner is unavailable, the RO should schedule the Veteran for an in-person VA examination for the purpose of determining the nature, etiology and severity of the Veteran's left hip and right knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip disability was caused, or aggravated by, his service connected disabilities (to include degenerative arthritis of the left knee, chronic lumbar strain with spondylosis, and radiculopathy of the left lower extremity), and

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused, or aggravated by, his service connected disabilities (to include degenerative arthritis of the left knee, chronic lumbar strain with spondylosis, and radiculopathy of the left lower extremity), 

The examiner should note that even if the left hip and right knee disabilities are in part caused by the natural aging process, this does not preclude a finding that they are aggravated by the Veteran's service connected disabilities.  

4.  The Veteran should be afforded a VA in-person examination for the purpose of determining the nature, etiology and severity of the Veteran's cardiovascular disability or disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine (as to each diagnosed disability, to include rheumatic heart disease, hypertrophic subaortic stenosis, arteriosclerotic heart disease, supraventricular tachycardia, coronary artery disease, and any heart related disability manifested by chest pain):

(a) whether there is clear and unmistakable evidence that the disability preexisted service, and

(b) whether there is clear and unmistakable evidence that each preexisting disability was not aggravated by service.  A lack of aggravation can be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  

(c) As to any cardiovascular disability that did not exist prior to service, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability began during or is causally related to service.    

Any opinions expressed should include a discussion of the Veteran's numerous diagnoses (rheumatic heart disease, hypertrophic subaortic stenosis, arteriosclerotic heart disease, supraventricular tachycardia, coronary artery disease, and any heart related disability manifested by chest pain) and whether they represent chronic disabilities from which the Veteran suffers (even if he is asymptomatic at the time of the examination).  

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________				____________________
RONALD W. SCHOLZ				MARK W. GREENSTREET
Veterans Law Judge					Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' Appeals



______________________________
MARJORIE A. AUER
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


